Citation Nr: 1026491	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to January 
1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Harrison, Montana, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO in St. Paul, Minnesota currently has 
jurisdiction of the case.

In September 2006, the appellant testified before the undersigned 
Veteran Law Judge (VLJ). A copy of the transcript is associated 
with the claims folder.

In January 2007, the Board remanded this case.  The development 
requested was completed.

In April 2009, the Board reopened the claim for service 
connection for an acquired psychiatric disorder and remanded the 
claim for a VA psychiatric examination to ascertain the nature 
and etiology of any shown psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks service connection for an acquired 
psychiatric disorder.  

In May 2008, VA's Appeals Management Center (AMC) sent 
correspondence to the appellant at a Grand Rapids, Minnesota 
address that was returned to VA with the US Postal Service note 
"Vacant Unable to Forward."

In October 2008, the AMC sent correspondence to the appellant at 
a Bovey, Minnesota, address.  There is no indication of record 
that this mail was returned.

In March 2009, the Board's Administrative Support Division sent 
the appellant a letter notifying him that his appeal was received 
at the Board for consideration.  This correspondence was sent to 
the address in Grand Rapids, Minnesota, but returned to the Board 
by the US Postal Service with a stamp showing that "Forwarding 
Order Expired."  The Board received this returned mail in March 
2009. 

In April 2009, the Board issued a decision on the appellant's 
claim to reopen the previously denied claim for an acquired 
psychiatric disorder.  The Board granted the claim to reopen and 
remanded the matter for additional evidentiary development 
consistent with VA's duty to assist obligations.  In the remand 
portion of this decision, the Board instructed that the appellant 
"should be scheduled for a VA psychiatric examination to 
ascertain the nature and etiology of his claimed psychiatric 
disorder."

In April 2009, the Board sent to the appellant at the Grand 
Rapids, Minnesota, a copy of this decision.  It was returned to 
the Board as undeliverable.  The Board received this returned 
mail in April 2009.

The record reflects that, in July 2009, the VA's Medical 
Administration Service (MAS) scheduled the appellant for an 
August 20, 2009, VA psychiatric examination.  The MAS electronic 
printout shows that the address in their database that in CAPRI.  
MAS's database shows an address for Bovey, Minnesota, whereas 
CAPRI shows an address for Grand Rapids, Minnesota.  The MAS 
electronic printout shows that the appellant failed to report for 
the scheduled VA examination.

In February 2010, the RO denied the claim based on 38 C.F.R. 
§ 3.655, failure to report for a scheduled VA examination in 
connection with a reopened claim.  The RO sent to the appellant 
at the Grand Rapids, Minnesota, address a supplemental statement 
of the case, which was returned by the US Postal Service with an 
illegible stamp.

While 38 C.F.R. § 3.655 provides that a claims should be denied 
when the claimant fails to report for a scheduled examination 
without good cause in connection with a reopened claim, the facts 
of this case suggest that the appellant may not have been sent 
notice to his correct address.

In view of the conflicting mailing addresses of record, and given 
that mail sent to the Bovey, Minnesota, address was not returned 
as undeliverable, VA's duty to notify and assist requires that 
another attempt is made to notify the appellant of the Board's 
April 2009 decision and to provide him with a VA psychiatric 
examination.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
While the record does not indicate to which address notice of the 
August 2009 scheduled examination was sent, the new scheduled VA 
examination notice should be sent to the Bovey, Minnesota, 
address since the record clearly establishes that the Grand 
Rapids address is no longer valid.  It would be helpful on remand 
if a copy of the VA examination notice letter to the appellant 
was associated with the claims folder.

The Board notes that a claimant has an affirmative duty to keep 
VA informed of his whereabouts. Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  The Board cautions the appellant that the Court 
has held, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Id. at 522.  
"If a [claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  VA need not turn up 
heaven and earth in an attempt to locate the appellant. See Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, the case is REMANDED for the following action:

1.   The appellant should be scheduled for a 
VA examination to ascertain the nature and 
etiology of his claimed acquired psychiatric 
disorder.  It is imperative that the claims 
folder, to include all service treatment 
records and post- service treatment records, 
be reviewed in conjunction with the 
examination. Any medically indicated special 
tests should be accomplished, and all special 
test and clinical findings should be clearly 
reported. After reviewing the claims file and 
examining the appellant, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (a 50% or higher degree of 
probability) that any acquired psychiatric 
disorder is related to his active duty 
service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.  If an opinion cannot 
be expressed without resort to speculation, 
the examiner should so indicate and discuss 
why an opinion is not possible.

2.  Notice of the scheduled VA psychiatric 
examination should be sent to the Bovey, 
Minnesota, address.  A copy of this notice 
should be associated with the claims folder.  
If such address is shown to be obsolete, all 
appropriate action to identify a correct 
address should be followed.  

3.  After completion of the above, review the 
expanded record, ensure that all notice and 
assistance provisions have been satisfied, 
undertake any additional development deemed 
necessary, and readjudicate the claim of 
service connection.  The appellant and his 
representative should then be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


__________________________
M. SABLULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


